DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on 4/29/2022 has been entered and made of record.  

Response to Amendment/Remarks
In the response filed Claims 1, 3, 8, 10, 15, and 17 were amended.  Claims 2, 5-7, 9, and 16 were canceled.  Claims 1, 3-4, 8, 10-15, and 17-20 were presented for examination.  

Applicants’ amendments/remarks regarding specification objections, claim objections, and rejections under 35 USC 101 as well as 35 USC 112 to their respective pending claims have been fully considered, and in combination with the examiner's amendment below, are persuasive, and accordingly, withdrawn.  Applicants’ amendments/arguments overcome the prior art of record; the rejections of the claims under AIA  35 U.S.C. 102 and 103; and are persuasive.  Accordingly, said rejections are withdrawn.  Examiner further articulates the differences between the prior art and in allowed claims in the examiners reason for allowance below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

Authorization for this Examiner’s Amendment was given in telephonically from Stefan Koschmieder, Reg. No. 50,238 on 5/5/2022.  

The Application has been amended as follows:

	10. 	(Currently Amended) The method of claim [[1]] 8, wherein, when a third tier of defense fails to protect the component device, changing a status of the component device to compromised.

Allowable Subject Matter
1, 3-4, 8, 10-15, and 17-20 are allowed.  

The following is an Examiner's statement of reasons for allowance:

The independent claims generally describe a Markovian process for detecting and alerting security threats in system utilizing both a Discrete Time Markov Chain and a Markov Decision Process. 
Various examples have been found in the art describe aspects of the claimed invention.  PLA Information Engineering University (CN-107135224-A) English Translation, Pg. 4, Ln. 37-45 Pg. 5 Ln. 9-15, Pg. 5 Ln. 33-50 discloses an attack and defense Markov model using discrete time and a Markovian decision process.  PLA Chinese Publication, ¶ 153 depicts a table with the attack and defense state transition probabilities.  PLA Chinese Publication ¶ 147 depicts a table showing the corresponding attack and defense actions for a given state.  PLA English Translation, Pg. 5 Ln. 33-50 discloses the process to combine the attack and defense models and dynamically update the model in discrete time to find the optimal defense strategy.  PLA Chinse Publication Fig. depicts the discrete time representation of state changes.
PLA does not, but in related art, Duo et al. (US 2021/0194915 A1), ¶ 61 teaches increases resources in response to a workload increasing beyond a threshold value.
Further, PLA does not, but in related art, Pokhrel et al. (US 10,848,515 B1) Col. 6 Ln. 1-18, Col 6 Ln. 46- Col. 7 Ln. 9 teaches gathering information about network components and developing a graph representing relationships between the components.  Pokhrel, Col. 7 Ln. 37- Col 8 Ln. 20, teaches gathering information about network component vulnerabilities and incorporating them with the graph information.
However, as applicant notes, the cited prior art does not teach the amended portions of the amended claims. 
Hence, while various art tangentially discusses aspects of the claimed invention none of the prior individually or in reasonable combination discloses the claimed invention.  
Dependent claims being dependent on their respective independent claims are therefore allowed under the same rationale.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-273-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



/STEPHEN T GUNDRY/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435